JUSTICE GREEN, specially concurring: I concur in the decision of the majority to affirm and in the well-stated reasons for doing so. I write separately only to again express my concern that the language of the majority here, as did the majority in Muck, implies that the issues on review from a summary judgment or other judgment based on a question of law are, in some way, dependent Upon the reasons cited by the circuit court for its ruling. I expressed similar concern in my dissent in Muck, 223 Ill. App. 3d at 837-38, 585 N.E.2d at 1152-53 (Green, P.J., dissenting). I agree that a statement by the circuit court of its legal reasons for a ruling, including those in regard to a summary judgment, is helpful to the reviewing court, but I am unaware of an Illinois case other than Muck holding that these reasons control the issues on review. When the judgment appealed is a summary judgment, the often recognized statement of the supreme court that ”[i]n appeals from summary judgment rulings, we conduct a de novo review” would seem to be sufficient to answer any contention that the circuit court’s reasons delineate issues for review. Outboard Marine Corp. v. Liberty Mutual Insurance Co. (1992), 154 Ill. 2d 90, 102, 607 N.E.2d 1204, 1209. The Outboard Marine opinion called the readers’ attention to Schmolke v. Highland Butterfield, Inc. (1984), 128 Ill. App. 3d 710, 471 N.E.2d 226, where, in affirming a summary judgment on grounds other than that upon which the circuit court recited as its reasons, the appellate court explained that "[i]n reviewing a trial court’s entry of summary judgment, we are not limited to the precise reasons cited by that court in entering summary judgment.” Schmolke, 128 Ill. App. 3d at 713, 471 N.E.2d at 229.